Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The preliminary amendments to the abstract, claims, and specifications filed 01/06/2020 have been reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cevahir (WO-2014091376) in view of Kramer (DE-102014225821). Claim 4 is further evidenced by Kao Corporation “Polycarboxylic acid based polymer”. In the interest of clarity, Kao Corporation “Polycarboxylic acid based polymer” will further be referred to as Kao. These rejections are made using the applicant provided original documents and translation, and the provided original document.
Regarding claim 1, Cevahir teaches:
A method of producing an industrial rubber article comprising at least one strengthening member ply having textile strengthening members (Page 3), the method comprising:
a) providing textile strengthening members (Page 3); 
b) providing a bath free of free resorcinol and resorcinol precondensates, especially resorcinol-formaldehyde precondensates, and free of free formaldehyde and formaldehyde-releasing substances (Page 5, lines 28-30), by at least the following method steps: 
b1) adding at least one polycarboxylic acid to water (Page 4, lines 32-33); and 
b2) adding at least one base (Page 5, lines 9-11); and 
b3) adding at least one epoxy compound (Page 4, line 27; Page 7, lines 5-10); and 
b4) adding at least one polyisocyanate compound (Page 4, line 28; Page 5, lines 18-20); and 
b5) adding at least one VP latex (Page 4, line 29; Page 7, lines 15-16); and 
b6) mixing the substances from b1) to b5) (Page 6, lines 8-9); 
c) dipping the strengthening members from step a) in the bath from step b) (Page 6, lines 17-25); 
e) further processing the strengthening members from step d) (described below) to give a strengthening member ply in a green industrial rubber article (Page 6, lines 17-25); and 
f) vulcanizing the green industrial rubber article (Page 6, lines 23-25).

Cevahir does not explicitly teach:
d) subsequently hot-drawing the dipped strengthening members from step c).

However, Kramer, in a similar field of endeavor, a process for producing a reinforced vehicle tire, teaches:
d) subsequently hot-drawing the dipped strengthening members from step c) ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steps of Cevahir to incorporate the teachings of Kramer and include a step of hot-drawing the dipped strengthening members from step c). The purpose, as stated by Kramer, being this serves to adjust the properties such as, for example, elongation at break, elongation at break and heat shrinkage of the cord to the desired level by targeted stretching, the stress applied to the cord being varied between tension and relaxation ([0048]).	

Regarding claim 2, Cevahir in view of Kramer teaches the limitations of claim 1, which claim 2 depends on. Cevahir further teaches:
wherein the textile strengthening members in step a) are selected from the group consisting of polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polybutylene terephthalate (PBT), polycarbonate (PC), celluloses, regenerated celluloses, cellulose esters, carbon fibres, polyketones, m-aramid, p-aramid, mixtures of m-aramid and p-aramid, and polyamides selected from the group consisting of nylon-4,6 (PA 4.6), nylon-4,10 (PA 4.10), nylon-6 (PA 6), nylon-6,6 (PA 6.6 polyhexamethyleneadipamide), nylon-6,12 (PA 6.12), nylon-10,10 (PA 10.10) and nylon-12,12 (PA 12.12), also including a combination of two or more of all the textile strengthening members mentioned (Page 6, lines 17-25).

Regarding claim 3, Cevahir in view of Kramer teaches the limitations of claim 1, which claim 3 depends on. Cevahir further teaches:
wherein the polycarboxylic acid in step b1) is based to an extent of 10 to 100 mol% on monomers containing carboxylic acid groups (Page 5, lines 5-7).

Regarding claim 4, Cevahir in view of Kramer teaches the limitations of claim 1, which claim 4 depends on. Cevahir, as evidenced by Kao, further teaches:
wherein the polycarboxylic acid in step b1) has a weight-average molecular weight MW by GPC of 1000 to 500 000 g/mol. Cevahir is silent as to the average molecular weight but Kao Corporation shows that the average molecular weight of polycarboxylic acid falls within this range (Page 1).

Regarding claim 5, Cevahir in view of Kramer teaches the limitations of claim 1, which claim 5 depends on. Cevahir further teaches:
wherein the polycarboxylic acid in step b1) is an acrylic resin (Page 4, lines 31-33).

Regarding claim 7, Cevahir in view of Kramer teaches the limitations of claim 1, which claim 7 depends on. Cevahir further teaches:
wherein the base used in step b2) is ammonium hydroxide (Page 5, lines 9-11).

Regarding claim 8, Cevahir in view of Kramer teaches the limitations of claim 1, which claim 8 depends on. Cevahir further teaches:
wherein the epoxy compound in step b3) is selected from the group consisting of glycidyl-based glycerol, sorbitol-based epoxy compounds, phenol-based novolak epoxy compounds and cresol-based novolak epoxy compounds (Page 5, lines 12-17).

Regarding claim 9, Cevahir in view of Kramer teaches the limitations of claim 1, which claim 9 depends on. Cevahir further teaches:
wherein the polyisocyanate compound in step b4) comprises units selected from the group consisting of tetramethylene diisocyanate, hexamethylene diisocyanate, diphenylmethane 4,4'-diisocyanate, octamethylene diisocyanate, decamethylene diisocyanate, dodecamethylene diisocyanate, aromatic diisocyanates comprising toluene 2,4- or 2,6-diisocyanate, tetramethylxylylene diisocyanate, p-xylene diisocyanate, 2,4'- or 4,4'- diisocyanatodiphenylmethane, phenyl 1,3- or 1,4-diisocyanate (Page 5, lines 18-30).

Regarding claim 10, Cevahir in view of Kramer teaches the limitations of claim 1, which claim 10 depends on. Cevahir further teaches:
wherein the bath from step b6) contains the polycarboxylic acid in an amount of 0.1%-10% by weight, preferably 0.1%-2% by weight, the epoxy compound in an amount of 0.1% to 2% by weight, the blocked polyisocyanate compound in an amount of 0.7% to 3% by weight, and the at least one VP latex in an amount of 6% to 25% by weight (Fig. 2, Composition 5). This composition has 6% polyisocyanate, which is close enough to the claimed ranged of up to 3% by weight in the absence of unexpected results. Furthermore, Cevahir describes using polyisocyanates which are 60% or 30% polyisocyanate (Page 7, lines 11-14), 30-60% of 6% gives a range of 1.8-3.6%, which would fall in the claimed range of polyisocyanate. For the VP latex, Cevahir claims a range of 35-45% of the latex being VP latex (Page 5, lines 5-7), 35-45% of the 85.69% overall Latex% gives a range of 29.99-38.56%, which is a close enough range to read on the claimed range. In conclusion, Cevahir presents ranges that overlap or are close enough in the absence of unexpected results or a showing of criticality to read on the claim limitations.

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 

A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

Regarding claim 11, Cevahir in view of Kramer teaches the limitations of claim 1, which claim 11 depends on. Cevahir further teaches:
wherein the strengthening members in step f) are processed at least in a carcass ply and/or a belt and/or a bandage and/or a bead reinforcement (Page 3, line 26 – Page 4, line 6). Although it may not explicitly be described, Cevahir describes using the reinforced rubber reinforcements in tires so it would be obvious to one of ordinary skill in the art to use them for one of the claimed reasons.

Regarding claim 12, Cevahir in view of Kramer teaches the limitations of claim 1, which claim 12 depends on. Cevahir further teaches:
An industrial rubber article produced as claimed in claim 1, see the rejection for claim 1 above (Page 3, line 26 – Page 4, line 6).

Regarding claim 13, Cevahir in view of Kramer teaches the limitations of claim 1, which claim 13 depends on. Cevahir further teaches:
wherein the industrial rubber article is selected from the group consisting of motor vehicle tyres, belts, conveyor belts, transmission belts, drive belts, hoses, strip belts, transport belts, and air bellows (Page 3, line 26 – Page 4, line 6).

Regarding claim 14, Cevahir in view of Kramer teaches the limitations of claim 2, which claim 14 depends on. Cevahir further teaches:
wherein the polycarboxylic acid in step b1) is based to an extent of 10 to 100 mol% on monomers containing carboxylic acid groups (Page 4, line 31 – Page 5, line 8).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cevahir (WO-2014091376) in view of Kramer (DE-102014225821) as applied to claim 1 above, and further in view of Cevahir EP (EP-2955268), using the applicant provided original documents and translation. In the interest of clarity, Cevahir EP (EP-2955268) will further be referred to as Cevahir EP.
Regarding claim 6, Cevahir in view of Kramer teaches the limitations of claim 1, which claim 6 depends on, but does not explicitly teach the polycarboxylic acid including a polyalcohol, however, Cevahir EP, in a similar field of endeavor, a dipping solution for preparing strengthening members, teaches:
wherein the polycarboxylic acid includes a polyalcohol as crosslinker ([0024] and [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polycarboxylic of Cevahir in view of Kramer to incorporate the teachings of Cevahir EP and have it include a polyalcohol. The purpose, as stated by Cevahir EP, being exemplarily, the acrylic polymer is a self-crosslinking polycarboxylic acid ([0024]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748